Per Curiam.

The finding in favor of the defendant Becker Cloak Company on disputed testimony may not be disturbed. There was, however, no proof of the cause of the water overflow, or of notice, actual or constructive, to the landlord-owner of any condition for which it could he held liable. In the absence of such proof there is no basis for recovery. (Hirsch v. Radt, 228 N. Y. 100; De Clara v. Barber S. S. Lines, 309 N. Y. 620, 630; Buria v. Rosedale Eng. Corp., 7 A D 2d 486.)
On appeal of defendant Bee-Bee Holding Corp., judgment should be reversed, with costs, and complaint dismissed, with costs.
On appeal of plaintiff, judgment should be affirmed, without costs.
Concur — Hofstadtbr, J. P., Hecht and Aurelio, JJ.
Judgment reversed, etc.